Citation Nr: 0312778	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 14, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from August 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that granted service 
connection for PTSD effective March 14, 2000, the date of 
receipt of the veteran's claim.  

In March 2002, a hearing was held before a Hearing Officer at 
the RO, and a transcript of that hearing is of record.  

Prior to his personal hearing, the veteran revoked the power 
of attorney with his representative, the American Legion.  By 
October 2002, he reinstated that organization as his 
representative for this appeal, and duly authorized VA Form 
21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative was filed.  


FINDINGS OF FACT

1.  PTSD was added as a diagnostic entity to the Rating 
Schedule for Mental Disorders on April 11, 1980.

2.  On March 14, 2000, the RO first received correspondence 
in which the veteran initiated a claim of service connection 
for PTSD.  Treatment records were later received showing a 
current diagnosis of PTSD.  

3.  In a March 2002 medical opinion, a VA examiner opined 
that the veteran's PTSD began during service, had been 
present since then, and had manifested in the form of 
anxiety, agitation and nervousness.  

4.  The RO was not in possession of any communication prior 
to March 14, 2000, that can reasonably be construed as a 
claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 14, 
1999, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400, 3.114(a) (2002); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in March 1969, complaints 
were made of a nervous problem.  The veteran reported that 
being "cooped up" in the mess hall for the past 17 months 
was beginning to bother him.   The following day the veteran 
reported that his nerves were somewhat better.  On service 
discharge examination, psychiatric evaluation was within 
normal limits.  

The veteran's service personnel records disclose that his 
military occupational specialty was a cook for the majority 
of his service in Vietnam.  He was also a unit supply 
specialist, and during that time he participated in the 
Vietnam Counteroffensive and unnamed campaign.  

In November 1971, the veteran was hospitalized at VA for 
mental agitation.  VA examination in April 1973 revealed that 
he complained of tension, nervousness, difficulty in 
sleeping, and cramping stomach pains since discharge from 
service.  The diagnosis was chronic moderate anxiety reaction 
manifested by tenseness, nervousness, insomnia and 
gastrointestinal somatization.  

In January 1976, a private physician indicated that he had 
treated the veteran in 1969 for mental agitation and a 
nervous stomach.  VA outpatient treatment records from April 
1975 to July 1975 revealed complaints of anxiety, secondary 
to situational problems.  

Based on the above evidence, the Board in May 1977 denied 
entitlement to service connection for a nervous disorder.  
The Board concluded that a chronic psychoneurotic disorder 
was not incurred in or aggravated by wartime service.  

In June 1986, the Board again denied service connection for 
an acquired psychiatric disorder.  The Board determined that 
the veteran's complaint of nervousness in service was acute 
and transitory, and it was not linked by continuity of 
symptomatology to a chronic acquired psychiatric disorder 
identified in the post service period.  The Board upheld its 
May 1977 decision as being final, and denied the veteran's 
claim to reopen.  

Thereafter, the claims file shows that the veteran pursued 
other disability claims, not including a claim for a 
psychiatric disorder, and not including a claim for PTSD.  

On March 14, 2000, the veteran submitted a statement saying 
that he wished to claim service connection for PTSD.   He 
attached a written explanation and descriptions of his 
inservice stressors.  

In April 2000, a VA physician diagnosed the veteran with 
chronic, severe PTSD.  The physician indicated that the 
veteran had been exposed to many combat stressors while in 
the war zone, even though he did not serve in a combat 
military occupational specialty.  The record shows that the 
veteran had treatment for the remainder of 2000 at the PTSD 
trauma clinic.  He had been diagnosed as having PTSD in 1999.  
At VA examination in December 2000, the diagnosis was PTSD, 
severe, and chronic.  

In a January 2001 rating decision, the RO granted service 
connection for PTSD, effective March 14, 2000.  In March 
2001, the veteran asked that the RO reconsider the effective 
date for service connection for PTSD, and asked for an 
effective date of February 13, 1973.  

In November 2001, the RO denied entitlement to an effective 
date earlier than March 14, 2000, for the grant of service 
connection for PTSD; and the veteran perfected this appeal.  

In February 2002, the veteran's VA therapist indicated that 
she had counseled the veteran and his wife for couples 
therapy, centered around the veteran's PTSD.  The veteran 
reported having struggled with the issues of PTSD since his 
discharge from service.  

In March 2002, the veteran testified at a personal hearing 
before the RO.  He reiterated his contention that he had an 
anxiety type disorder during Vietnam, which continued after 
service discharge and to the present.  He submitted the 
aforementioned medical opinion, and one other, in conjunction 
with his testimony.  

The second opinion, dated in March 2002, was from the 
veteran's VA physician.  The physician stated that the 
veteran had experienced and sought treatment for a variety of 
anxiety problems from the time of his service in Vietnam.  It 
was the physician's opinion that the veteran's PTSD began 
during his service in Vietnam and had been continuous since 
that time and therefore was present at the time of his first 
claim for service connection for "nerves" or anxiety or 
"agitation."  


II.  Legal Analysis

A.  Duty to Assist-VCAA

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing this case, the Board determined that the veteran 
had not been provided with sufficient notification of the 
VCAA and such notification was sent to him and his 
representative, directly by the Board, in April 2003.  
Pursuant to 38 C.F.R. § 19(a)(2)(ii), this letter informed 
the veteran that he had 30 days from the date of the letter 
to respond.  In May 2003, the veteran responded by submitting 
directly to the Board a statement and further argument on the 
claim for an earlier effective date for the grant of service 
connection for PTSD.  

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Therefore, the letter the Board sent to the veteran in April 
2003 is defective in that it gave him only 30 days within 
which to respond, instead of notifying him that he had a year 
within which to submit additional evidence.  However, since 
he already responded with further argument, there is no harm 
in not notifying him that he had a year to respond.  The 
actions of VA are, therefore, sufficient to satisfy the 
VCAA's notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Regarding the duty to assist, all relevant records have been 
obtained by the RO.  However, the agency of original 
jurisdiction, the RO, has not reviewed the newly presented 
evidence from the veteran, received by the Board in April 
2003, nor prepared a supplemental statement of the case 
(SSOC) discussing this evidence.  Nonetheless, the Board 
determines that the information and evidence submitted by the 
veteran in April 2003 is essentially cumulative of his prior 
statements; emphasizing that an earlier effective date is 
warranted because his symptoms of PTSD were present 
immediately following service separation.  Given the 
favorable disposition in this matter, the veteran is not 
prejudiced by the lack of an SSOC.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  As there is no other allegation or 
indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist is met.  38 
U.S.C.A. § 5103A. 


B.  Effective Date

Essentially, the veteran contends that he is entitled to an 
effective date for service connection for PTSD back to the 
time of his discharge from service or the time of his 
original claim for service connection for a psychiatric 
disorder was made in February 1973.  The basic argument being 
that his symptomatology has been present since that time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim for service 
connection will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2002) (emphasis added).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2002).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2002).  

The provisions of 38 C.F.R. § 3.114 (2002) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2002).

Specifically, for PTSD service connection claims, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

Service connection for PTSD was eventually granted with an 
effective date of March 14, 2000, based on VA's receipt of 
the veteran's claim for service connection for PTSD, received 
on that date.  VA treatment records show a diagnosis of PTSD 
in 1999, and thereafter.  Although service connection for a 
psychiatric disorder in general had been finally denied in 
the past, new and material evidence was not required to 
establish service connection for PTSD.  The claim for service 
connection for PTSD involves a separate and distinct claim 
that is not inextricably intertwined with the claim for 
service connection claim for a psychiatric disorder in 
general.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), rev'g 5 Vet. App. 549 (1993).

The veteran did not file a claim for service connection for 
PTSD prior to March 2000.  He argues, however, that his 
psychiatric symptoms dating back to 1973 have always 
represented PTSD.  PTSD was not medically recognized at the 
time of the claim made by the veteran in the 1970s.  With 
respect to VAOPGCPREC 26-97, the veteran did meet all of the 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD.  Although there was no medical 
evidence of PTSD at that time, a VA examiner in March 2002 
indicated that the veteran had sought treatment for a variety 
of anxiety problems from the time of his service in Vietnam, 
and that PTSD began during service and continued after 
service in the form of nervousness, anxiety and agitation.  

Accordingly, because the veteran's claim in March 2000 was 
reviewed at his request more than one year after the 
effective date of the VA issue, i.e., April 11, 1980, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request, that is, as of March 14, 
1999.  38 C.F.R. § 3.114(a) (2002).

An effective date prior in 1973 as requested by the veteran 
is not warranted.  As noted above, where compensation is 
awarded or increased pursuant to a liberalizing law, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue, 
i.e., April 11, 1980.  Moreover, the veteran did not submit a 
claim for service connection for PTSD to the RO prior to 
March 2000.  38 C.F.R. § 3.400(b)(2)(i) (2002).


ORDER

An effective of March 14, 1999, for the grant of service 
connection for PTSD is granted.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

